ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_01_FR.txt. 248




      OPINION INDIVIDUELLE DE M. LE JUGE RANJEVA



   Réédition d’un acte judiciaire irrégulier — Continuité ou discontinuité de la
compétence — Forum prorogatum et continuité logique du consentement —
Analyse incomplète des termes de l’acceptation du défendeur — Autonomie juri-
dique du second acte de convocation — Caractère inapproprié de la transposi-
tion de la jurisprudence du droit de passage — Objet du différend selon la
requête — Différend justiciable — Différence entre « en violation » et « ainsi que
des violations » — Prorogation de la compétence ratione materiae.


   1. En la présente affaire, la rigueur juridique ne permet pas de sous-
crire à la proposition : « La convocation adressée le 14 février 2007 au
président de la république de Djibouti n’était qu’une simple répétition de
la précédente, quoique la forme en eût été rectifiée. » (Arrêt, par. 91
et 95.)
   2. Cette conclusion peut se résumer de la manière suivante : parce
que la Cour est compétente pour connaître de la convocation du 17 mai
2005, elle est donc compétente pour statuer sur la convocation du
14 février 2007, la requête ayant été enregistrée au Greffe le 9 jan-
vier 2006. En fait, on peut accepter l’idée selon laquelle les autorités de la
République française, s’étant rendu compte de leur méprise sur le fond,
ont régularisé la convocation initiale en ressuscitant l’acte irrégulier ou
en édictant un nouvel acte juridique. Pour l’arrêt, la convocation du
14 février 2007 ne serait qu’un acte confirmatif d’un acte initial reconnu,
au regard même du droit français, comme illicite par les deux Parties.
Cette construction, par ailleurs intéressante, a sa place en droit du
contentieux administratif français lorsqu’il s’agit uniquement de la réou-
verture du délai d’action dans un recours pour excès de pouvoirs.
   3. En revanche, la démarche de la Cour, dans le cas où elle est appelée
à statuer pour la première fois sur le forum prorogatum, est de nature à
susciter une réserve vis-à-vis de ce mode d’expression de l’acceptation ad
hoc de la compétence juridictionnelle. En effet, l’interprétation que l’arrêt
donne du consentement exprimé dans la lettre d’acceptation du défen-
deur apparaît comme une conclusion logique liée à la connexité des deux
convocations, mais non comme la conséquence d’une analyse restrictive
des termes de la lettre du demandeur.
   4. Pour déterminer le domaine de la compétence ratione materiae
acceptée par le défendeur, au paragraphe 83, l’arrêt analyse l’intention de
cette Partie en faisant le commentaire exégétique du membre de phrase
« pour le différend qui fait l’objet de la requête et dans les strictes limites
des demandes formulées dans celle-ci ». Mais le choix de ce membre de
phrase est critiquable sur le plan grammatical et sur le plan de l’analyse

75

249 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. RANJEVA)

logique. L’arrêt a commenté la proposition explicative destinée à illustrer
la proposition principale autour de laquelle est articulé le consente-
ment de la France. La proposition principale est en effet rappelée au
paragraphe 68 de l’arrêt et se lit comme suit : « différend port[ant] sur
le refus des autorités ... françaises d’exécuter une commission rogatoire
internationale ... et ce, en violation de la convention ... du 27 sep-
tembre 1986 ». L’approche d’ensemble des écritures et déclarations du
défendeur pour déterminer le domaine de la compétence ratione mate-
riae se situe au niveau de l’illustration, mais non de l’énoncé même de
la proposition de base. Une analyse complète de la lettre du défendeur
était incontournable.
    5. L’interprétation que l’arrêt donne de la seconde convocation est dif-
ficile à admettre. Formellement et s’agissant de la première convocation,
on relèvera que non seulement la France en a effectué le retrait mais que
Djibouti n’a cessé d’en soutenir la nullité. Le retrait, pour des raisons de
régularité formelle, rencontrait la revendication de Djibouti. Cette éradi-
cation conséquente de l’ordre juridique et la privation d’effet signifiaient
que, lors de l’édiction de la seconde convocation, la première n’existait
plus. Logiquement, la nouvelle convocation représentait un nouvel acte
judiciaire par rapport à la première convocation. Que la seconde convo-
cation ait eu le même objet que la première est une question pertinente
qui relève du domaine métajuridique ou de la causalité de l’acte. A juste
titre, on peut stigmatiser l’acharnement du juge d’instruction mais,
en droit, la régularisation d’un acte judiciaire est-elle constitutive d’une
illicéité ? D’une faute politique peut-être, mais telle n’est pas la problé-
matique dont la Cour a à adjuger.
    6. L’identité d’objet entre les deux convocations, relevée à juste titre
par l’arrêt, est-elle suffisante pour conclure qu’il s’agit de la même convo-
cation ? L’identité de nature juridique entre ces deux actes judiciaires n’est
pas discutée. En droit, chaque acte a sa propre cause, première ou immé-
diate. La convocation du 14 février 2007 est la conséquence directe du
rejet par Djibouti de la convocation du 17 mai 2005 adressée au chef de
l’Etat de Djibouti en visite officielle en France. L’identification de la rai-
son exacte de la seconde convocation ainsi que l’intrusion du facteur
d’annihilation des effets juridiques de la première convocation dans les
rapports entre les deux actes excluent la réduction de l’un à l’autre pour
qu’on puisse parler d’identité d’actes.
    7. Par ailleurs, à l’analyse, il n’est pas possible de parler de lien indi-
visible entre ces deux convocations. Afin de clarifier le débat, ce n’est pas
de la convocation, acte matériel, qu’il s’agit mais de la décision du juge
d’instruction de convoquer le président de Djibouti. Le caractère indivi-
sible ne peut être envisagé que si la seconde convocation est la consé-
quence juridique de la première. Or, en l’espèce, le retrait ou la nullité de
la première n’a pas, de plein droit, lancé la seconde convocation. Une
décision nouvelle, un acte de volonté du juge d’instruction, était néces-
saire ; cette situation juridique explique le non-usage de la technique de la
rectification ou de l’erratum sur le plan formel. En l’espèce, le lien logique

76

250 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. RANJEVA)

dans la pensée du juge d’instruction entre l’échec de la première convoca-
tion et la suite consistant en l’édiction d’une nouvelle convocation n’éta-
blit pas de manière inéluctable un lien d’indivisibilité ; chaque convoca-
tion a son indépendance juridique, qui n’établit pas que, de plein droit, la
caducité ou l’échec de la première convocation entraîne nécessairement
une seconde convocation.
   8. S’agissant de l’interprétation du domaine de la compétence ratione
materiae, l’arrêt se réfère à la méthode que la Cour a observée dans
l’affaire du Droit de passage sur territoire indien lorsqu’on a examiné
l’objet du différend. A cette fin, la Cour invoquait l’examen cumulatif
de la « requête... , les conclusions des Parties et les déclarations faites à
l’audience » (Droit de passage sur territoire indien (Portugal c. Inde),
fond, arrêt, C.I.J. Recueil 1960, p. 33). Il s’agissait alors d’interpréter
l’objet du différend à l’aune de la déclaration indienne du 28 février 1940.
Dans cette affaire, la Cour a eu à examiner une exception fondée sur une
déclaration de consentement juridictionnel ayant un caractère objectif,
général et abstrait. S’agissant du consentement ad hoc dans le forum pro-
rogatum, la transposition pure et simple de cette méthode n’est pas par-
faitement appropriée. La question portait non pas sur l’interprétation du
consentement, mais sur la définition du différend justiciable au regard de
l’acceptation du défendeur.

   9. La description de l’objet du différend telle que formulée dans la
requête est la cause juridique de l’acceptation. Il n’est pas douteux que le
débat ait porté sur les manquements allégués aux obligations de droit
international. Cela a eu lieu non seulement pour faire apparaître les cir-
constances dans lesquelles le défendeur aurait failli à ses obligations juri-
diques, mais aussi pour obtenir une éventuelle sanction pour les viola-
tions des obligations du droit international. Le problème tient au fait que
la Cour n’a pas à statuer sur l’entièreté du différend, mais uniquement
sur le différend justiciable défini dans la déclaration du défendeur. Il reve-
nait à la Cour de distinguer de manière non ambiguë le différend qui
oppose les Parties à propos de l’affaire Borrel, de la compétence de la
Cour en la matière, et le différend justiciable stricto sensu.
   10. En cas de doute sur l’interprétation d’un acte, l’arrêt doit procéder
à l’analyse exégétique de la proposition controversée. Dans la requête, le
demandeur parle de « différend ... en violation des... », alors que dans le
mémoire ampliatif il parle de « différend ... ainsi que des violations ». Il
n’est pas contesté que, dans la limite des demandes exposées dans la
requête, le consentement juridictionnel du défendeur portait sur l’objet
du différend. « En violation de... » renvoie à une proposition de justifica-
tion ou d’explication de la raison du différend justiciable, alors que la
formule « ainsi que des violations » vise tout autre chose : il s’agit de pro-
positions additionnelles par rapport à la proposition principale. Dans la
langue officielle des Parties, qu’on le veuille ou non, l’interprétation du
domaine de la compétence, selon l’arrêt, qui s’est plus attaché à l’inter-
prétation des explications confuses et souvent maladroites des Parties, et

77

251 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. RANJEVA)

notamment de la Partie défenderesse, va au-delà de l’intention exprimée
par le défendeur.
   11. A l’analyse, l’explication de la démarche de l’arrêt résulte de la
confusion esquissée au paragraphe 83 entre la cause du différend et la
cause de l’acceptation de la compétence de la Cour. S’agissant du forum
prorogatum, seule la seconde peut être prise en considération. Le consen-
tement juridictionnel exprime la mesure et la limite de l’acceptation de la
compétence de la Cour. Dans le forum prorogatum, cette étendue est
appréciée de manière positive en raison de son caractère ad hoc et de
manière négative lorsqu’il s’agit d’examiner les exceptions qu’elle recèle.
En la présente affaire, les objections à la compétence, qui sont de plu-
sieurs ordres, doivent être examinées de manière cumulative pour pou-
voir donner plein effet à la déclaration du défendeur.
   12. Sur le plan formel et instrumental, la requête est l’instrumentum
pertinent sur lequel l’acte du défendeur prend racine. Dans ces condi-
tions, l’interprétation du mémoire et des autres documents ne peut pré-
valoir sur celle littérale de l’instrumentum agréé. En l’absence d’une exé-
gèse du texte de la requête, l’analyse de l’arrêt est un commentaire des
justifications avancées par chaque Partie à l’appui de sa demande respec-
tive. Par rapport à la demande justiciable, le comportement des Parties
vis-à-vis des demandes additionnelles est indifférent eu égard à l’objet du
différend justiciable. S’il en était ainsi, on se trouverait dans un cas de
jugement en équité : un jugement de Salomon.
   13. Le sens donné à tort à l’idée de violation des obligations pour éta-
blir la compétence a abouti à une prorogation de celle-ci. Le forum pro-
rogatum a été interprété comme étant une technique de prorogation de la
compétence ratione materiae. Il en a découlé des effets pervers collaté-
raux : l’arrêt se concentre plus sur l’examen des causes et des manifesta-
tions du différend que sur celui du champ de la mesure de la compétence
telle qu’elle est exprimée dans le forum prorogatum. A la décharge du
demandeur, il convient de souligner le comportement du défendeur, qui
n’a pas contribué à faciliter le règlement du différend. La stratégie dans
l’argumentation du demandeur en a pâti. La volonté de maîtriser le dif-
férend dans son entièreté a engendré l’utilisation de manière confuse des
concepts procéduraux : arguments, moyens, litige et demandes. On a
alors perdu de vue l’idée de base selon laquelle seules les demandes for-
mulées dans les conclusions peuvent faire l’objet de prononcé judiciaire.

                                          (Signé) Raymond RANJEVA.




78

